DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 August 2022, with respect to the first-mentioned § 112(b) rejection have been fully considered and are persuasive.  The first-mentioned § 112(b) rejection of claim 1 has been withdrawn. 
Applicant’s remaining arguments have been fully considered but they are not persuasive.
With respect to the maintained § 112(b) rejection, Applicant’s arguments are the same, and the Office’s rebuttal is the same: Applicant argues that the independent claims merely exclude reporting standards that are platform/architecture specific. With respect to the issue raised in the previous response to arguments, this does nothing to explain what reporting standards are specific as such. Applicant could dispel the Office’s suspicion that reporting standards that are or are not platform/architecture specific are a fiction (or otherwise not a firmly determined category) unsuited for patent claims by explaining what specifically renders a reporting standard as such, with examples of reporting standards.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because, in response to the amendment, the Office has reconfigured its rejection based on Dodge, which is not addressed by any teaching or matter specifically challenged in the argument.
The Office has reviewed the original disclosure for support for the new limitations, and finds para. 69 of the submitted specification to be adequate. The independent claims are requiring that, prior to modification by the interpretation information, there is a disconnect between the understandability of the requested information and the reading abilities of the remote central repository. The claimed invention therefore seems to envision a type of difficulty that is not explicitly discussed in Dodge. However, so long as there is some formatting occurring in the prior art—in particular, formatting per each instance of information being requested—this would constitute a modification of interpretation functions, as formatting would not be possible without means to transform the base information into transmissible information, i.e. the formatting would have to work on some basis that would be considered interpretation related information.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3–22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a reporting standard, wherein the reporting standard is independent of type and/or architecture of welding-type setups” (lns. 10–11), and claim 12 recites similar language (lns. 2–3 and 6–8). Each limitation renders each claim indefinite because what makes a reporting standard independent of type and/or architecture of welding-type setups is unclear and undefined. To further elaborate, what constitutes a reporting standard dependent on type and/or architecture of a welding-type setup is unclear and undefined. The claim does not even permit the Office to construe this limitation broadly (i.e. to read on any reporting format or standard) because the claim language defines the uniform reporting standard with the term “independent of,” i.e. the standard is defined in a negative way, but the Office has no means to determine what would fall into or out of those categories (related and unrelated), and allowing any reporting standard to read on the claim would still leave the question (raised by the claim) as to what standard would be related to welding-type setups. Applicant should likely amend the claim such that it more simply suggests that the local system employs an architecture intended for a welding system, while the remote system works with an architecture not intended for a welding system, which will leave the claim broad but not indefinite since the Office can understand two merely different architectures. 
Claims 3–11 and 13–22 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10–15, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodge et al. (US Pub. 2002/0198667).
Claim 1: Dodge discloses a hardware-based reporting module (110, fig. 1), comprising:
one or more local interface circuits (120, 122, 124, 128, 190) configured to provide a first interface only with a dedicated data collection component (150; see the connection lines in fig. 1 showing data collection component 150 connected directly to 120, 190 of the local interface circuits) of a welding setup that comprises or is coupled to the hardware-based reporting module (see the scope of 110 in fig. 1), wherein the dedicated data collection component handles collection of welding related data from remaining components of the welding setup (para. 27, “receive information from the sensor component 130 and/or the control component 140”), and wherein the first interface is local within the welding setup (see the elements within 110 in fig. 1);
one or more remote interface circuits (162 on the side of welder 110) configured to provide a second interface between the hardware-based reporting module and a remote central repository (160), for interacting with the remote central repository based on a reporting standard (see the list of standards in para. 24), wherein the reporting standard is independent of type and/or architecture of welding setups (para. 29, “format the information,” suggesting a difference from the welding data or architecture; see also the § 112(b) rejection above), wherein the second interface is different from the first interface, and wherein the second interface is external to the welding setup (see fig. 1 depicting 162 as external to 110); and
one or more processing circuits (124, 128, 190) configured to:
in response to a command requesting particular welding related data:
communicate a request to the dedicated data collection component via the first interface for the particular welding related data (clearly evidenced by para. 28, “diagnostic component 150 can send information associated with the health status of the welder 110 to the remote system 160 via the network interface 120”);
modify data interpretation functions of the hardware-based reporting module based on interpretation information obtained from the dedicated data collection component (the formatting mentioned in para. 29 would necessarily depend on the type of information being received and formatted);
process, using the modified data interpretation functions, the welding related data for communication to the remote central repository (para. 29, “format the information”); and
package the welding related data, for the communication to the remote central repository (para. 29, “format the information”),
wherein one or both of the processing of the welding related data and packaging of the welding related data are configured based on the reporting standard (given the mention of “HTML” in para. 29, the packaging is based on the reporting standard).
Claim 3: Dodge discloses the one or more processing circuits being configured to generate packets carrying the obtained welding related data based on the uniform reporting standard (given the networks and protocols mentioned in para. 24, packet generation is necessary and inherent).
Claim 4: Dodge discloses the one or more processing circuits being configured to process the obtained welding related data to conform to a uniform and common format (para. 29, “format the information,” “e.g., via dynamic HTML, RTF and/or ASCII text”).
Claim 10: Dodge discloses the hardware-based reporting module being incorporated into a component of the welding setup (see the relevant elements within welder 110 in fig. 1).
Claim 11: Dodge discloses the component of the welding setup comprising a welding-type power supply for providing welding-type power (para. 22, “welding power source”).
Claim 12: Dodge discloses a system (110, fig. 1), comprising:
a data collection component (150; para. 27, “receive information”) configured based on a particular architecture of a welding setup (title, “Welding System”; see also the § 112(b) rejection above), the data collection component comprising one or more circuits for collecting welding related data from remaining components of the welding setup (see paras. 27–28 discussing “information”); and
a reporting component (120, 122, 124, 128, 190) configured based on a uniform platform-independent reporting architecture that is independent from architecture of any welding setup (see the list of architectures in para. 24), the reporting component comprising one or more circuits for handling reporting the collected welding related data (para. 29, “facilitating communication”) in platform-independent manner (para. 29, “format the information”);
wherein:
the data collection component is configured to interface with one or more components of the welding setup to collect the welding related data (para. 27, “receive information from the sensor component 130 and/or the control component 140”); and
the reporting component is configured to:
interface using a first interface with the data collection component to obtain the collected welding related data (see the connection lines in fig. 1 showing data collection component 150 connected directly to 120, 190 of the reporting component), wherein the first interface is local within the system (this arrangement within 110, see fig. 1);
interface using a second interface with a remote central repository (160) to communicate the collected welding related data based on a uniform reporting standard (para. 29, “format the information”), wherein the second interface is different from the first interface (ascertainable from fig. 1), and wherein the second interface is external to the system (see 160 external to 110 in fig. 1);
in response to a command requesting particular welding related data:
communicating a request to the dedicated data collection component via the first interface for the particular welding related data (clearly evidenced by para. 28, “diagnostic component 150 can send information associated with the health status of the welder 110 to the remote system 160 via the network interface 120”); and
modifying data interpretation functions of the hardware-based reporting module based on interpretation information obtained from the dedicated data collection component (the formatting mentioned in para. 29 would necessarily depend on the type of information being received and formatted); and
processing, using the modified data interpretation functions, the welding related data for communication to the remote central repository (para. 29, “format the information”).
Claim 13: Dodge discloses its reporting component being configured to process the collected welding related data based on a predefined reporting format (para. 29, “receive information,” “process the information,” “provide information”).
Claim 14: Dodge discloses the predefined reporting format comprising a uniform format that is independent of type and/or architecture of welding setups (para. 29, “format the information,” “e.g., via dynamic HTML, RTF and/or ASCII text”).
Claim 18: Dodge discloses the reporting component being configured to generate packets carrying the obtained welding related data based on the uniform reporting standard (given the networks and protocols mentioned in para. 24, packet generation is necessary and inherent).
Claim 21: Dodge discloses both the data collection component and the reporting component being incorporated into one of the one or more components of the welding setup (see the relevant elements within welder 110 in fig. 1).
Claim 22: Dodge discloses the one or more components comprising a welding-type power supply for providing welding-type power (para. 22, “welding power source”).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge.
Claim 5: Dodge discloses the obtained welding related data comprising information relating to capabilities of one or more components of the welding setup (para. 31, “information associated with the welder . . . and/or information associated with component part(s) of the welder”); and
the remote central repository is able to determine the capabilities of the one or more components in the welding setup (para. 31, “Information associated with the welder 110 stored in the welder data store 128 can be transmitted via the network interface 120 to the remote system 160”).
Dodge does not disclose its one or more processing circuits being configured to re-format the capabilities related information, because Dodge does not disclose the welding data from 128 going through 190 for formatting—see the connection arrows in fig. 1.
However, it would have been an obvious variation to, for example, attach the welder data store 128 to control component 140 to join it to the rest of the “welding” side of 110 as opposed to the “network” side (120, 122, 124) so the control component could be directly informed by the welder data store. With this arrangement, communications component 190 would be configured to re-format the capabilities related information to communicate it to remote system 160. 
Claim 9: Dodge’s fig. 1 embodiment does not disclose a storage circuit, wherein the storage circuit is configured to store the obtained welding related data in accordance with one or more storage criteria.
However, Dodge’s similar fig. 2 embodiment shows a storage circuit (260), wherein the storage circuit is configured to store the obtained welding related data (from analogous event component 250) in accordance with one or more storage criteria (for storage via data in hardware, necessary and inherent).
The advantage of this feature is that it keeps the welding related data for later analysis.
Therefore, it would have been obvious to one of ordinary skill in the art to add the event log 260 (might also be called a “diagnostic log” to conform to the nomenclature in the fig. 1 embodiment) to the diagnostic component 150 to keep the welding related data for later analysis.
Claim 15: Dodge discloses the collected welding related data comprising information relating to capabilities of one or more components of the welding setup (para. 31, “information associated with the welder . . . and/or information associated with component part(s) of the welder”); and
the reporting component being configured to determine the capabilities of the one or more components in the welding setup (para. 31, “Information associated with the welder 110 stored in the welder data store 128 can be transmitted via the network interface 120 to the remote system 160”).
Dodge does not disclose its reporting component being configured to re-format the capabilities related information, because Dodge does not disclose the welding data from 128 going through 190 for formatting—see the connection arrows in fig. 1.
However, it would have been an obvious variation to, for example, attach the welder data store 128 to control component 140 to join it to the rest of the “welding” side of 110 as opposed to the “network” side (120, 122, 124) so the control component could be directly informed by the welder data store. With this arrangement, communications component 190 of the reporting component would be configured to re-format the capabilities related information to communicate it to remote system 160.
Claim 19: Dodge does not disclose the reporting component being configured to store the obtained welding related data in accordance with one or more storage criteria.
However, Dodge’s similar fig. 2 embodiment shows an analogous reporting component (260, 270, 272, 220, 280, 282) configured to store obtained welding related data (from 250 analogous to 150) in accordance with one or more storage criteria (for storage via data in hardware, necessary and inherent).
The advantage of this feature is that it keeps the welding related data for later analysis.
Therefore, it would have been obvious to one of ordinary skill in the art to add the event log 260 (might also be called a “diagnostic log” to conform to the nomenclature in the fig. 1 embodiment) to the reporting component elements 120 and 190 to keep the welding related data for later analysis.
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge as applied to claims 1 and 12 above, and further in view of Bichsel (US Pub. 2017/0106468).
Dodge discloses does not disclose the hardware-based reporting module (or the reporting component) being implemented as (or comprising) an SBC or an SOM.
However, each of these are common arrangements for hardware, as taught by Bichsel (para. 55; see in particular that an SOM is a type of SBC).
The advantage of these hardware arrangements is that they are modular.
Therefore, it would have been obvious to one of ordinary skill in the art to construct the reporting module or component of Barton as an SBC or SOM, as taught by Bichsel, to render them modular.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge as applied to claims 1 and 12 above, and further in view of Kainec et al. (US Pub. 2005/0103767).
Dodge does not disclose its one or more remote interface circuits (or its reporting component) being configured to receive from the remote central repository updates or modifications to reporting functions; and the one or more processing circuits (or the reporting component) being configured to apply the updates or modifications.
However, Kainec discloses (fig. 8) one or more remote interface circuits (846) being configured to receive from a remote central repository (832) updates or modifications (para. 72, “update the welding systems”); and one or more processing circuits being configured to apply the updates or modifications (as depicted in fig. 8, network interface 846 is the only way for remote interface 832 to communicate with, and therefore update as per the previous citation, welding system 820).
The advantage of this feature is that it allows a system to be improved through electronic communication. Although Kainec’s teaching does not pertain to reporting functions, the utility of enabling updates is broadly applicable and one of ordinary skill in the art would understand that it could be applied to the reporting functions in Dodge.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the update feature from the remote central repository taught by Kainec into the remote central repository of Dodge to allow the welding system’s reporting functions to be improved through electronic communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761